Citation Nr: 0923398	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
for medical services provided at Specialists in General 
Surgery at the Monticello-Big Lake Hospital on September 28, 
2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active duty from January 1968 to September 
1970, active duty for training from August 1985 to August 
1986, and active duty from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and February 2006 
decisions by the Department of Veterans Affairs Medical 
Center (VAMC) in St. Cloud, Minnesota, that denied 
entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Specialists in General Surgery 
at the Monticello-Big Lake Hospital on September 28, 2005.


FINDINGS OF FACT

1.  On September 28, 2005, the Veteran received medical 
services at Specialists in General Surgery at the Monticello-
Big Lake Hospital.

2.  The services in question were not provided as a result of 
a medical emergency of such nature that delay would have 
been, or that a prudent layperson reasonably expected would 
have been, hazardous to life or health.

3.  A VA or other Federal facility/provider was feasibly 
available to provide services such as the Veteran obtained 
from Specialists in General Surgery at the Monticello-Big 
Lake Hospital on September 28, 2005, and an attempt to use 
them would have been considered reasonable by a prudent 
layperson.

4.  The Veteran has a total disability, permanent in nature, 
resulting from service-connected disability, he is rated 100 
percent disabled due to service-connected posttraumatic 
stress disorder and is also service-connected for headaches; 
otitis media and hearing loss of the right ear; acne; right 
arm numbness; and joint pains, diarrhea, duodenitis, and 
gastritis due to undiagnosed illness.


CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses 
incurred for medical services provided at Specialists in 
General Surgery at the Monticello-Big Lake Hospital on 
September 28, 2005, have not been met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.120, 17.1000, 
17.1001, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c). 

The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to obtain on 
behalf of the claimant, and (3) any evidence that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
agency of original jurisdiction (AOJ) renders an initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 05, 2006) (holding 
that when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1) removes the 
portion of the regulation that stated that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg. 
23,353-54 (April 30, 2008).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, the Board notes that the Veteran was 
apprised of VA's duties to both notify and assist in 
correspondence dated in January 2006 and February 2006.  In 
the letters, the VAMC acknowledged the Veteran's claim, 
notified him of the evidence needed to substantiate the 
claim, informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  The VAMC also identified the evidence it was 
responsible for securing and the evidence the Veteran was 
responsible for securing.  The VAMC noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The VAMC also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  Further, the VAMC provided a statement 
of the case in February 2006 reporting the results of its 
review of the issue and the text of the relevant portions of 
the VA regulations.

Although the VCAA letters did not specifically address what 
was necessary to substantiate the claims for payment of 
unauthorized private medical treatment, based on the 
arguments the Veteran made in his January 2006 and February 
2006 notices of disagreement and in his May 2006 VA Form 9 
(substantive appeal), the Board finds that the Veteran 
demonstrated actual knowledge of what was necessary to 
substantiate his claim for payment of unauthorized medical 
expenses.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Specifically, he stated that he believed his private 
treatment was warranted because he had been told by his VA 
doctors that they "did not know what was wrong with [him]," 
and he wanted a second opinion.  The Board thus concludes 
that nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Regarding VA's duty to assist, the Board notes that the VAMC 
obtained the Veteran's private medical records from his 
treatment at Specialists in General Surgery at the 
Monticello-Big Lake Hospital.  The VAMC further obtained a 
clinical assessment in December 2005 regarding whether the 
Veteran's condition could be considered a medical emergency 
and whether the condition prevented the Veteran from 
traveling to the nearest VA facility, and an opinion as to 
whether VA facilities were feasibly available to provide the 
needed services.  In light of the foregoing, the Board is 
satisfied that all relevant evidence and information have 
been adequately developed to the extent possible. 

II.  Analysis

Here, the Veteran contends that he should be entitled to 
reimbursement or payment for his medical expense incurred at 
the Specialists in General Surgery at the Monticello-Big Lake 
Hospital on September 28, 2005, because he was unable to 
obtain satisfactory diagnosis or treatment at a VA facility.  
Specifically, the Veteran contends that he went to the 
Specialists in General Surgery at the Monticello-Big Lake 
Hospital to seek a second opinion, on the recommendation of 
his VAMC emergency room doctors when they were unable to 
identify the source of his recurrent right upper quadrant 
pain.  Further, the Veteran contends that he is entitled to 
"receive a second opinion" at VA expense based on the 
"Disability [A]ct of 1994."

Records from the Specialists in General Surgery at the 
Monticello-Big Lake Hospital dated September 28, 2005, note 
that the Veteran presented complaining of recurring pain in 
his right upper quadrant.  The treatment note indicates that 
the Veteran was complaining of right upper quadrant pain for 
the past year, which occasionally radiated into his back.  
The treatment provider stated that he was asked to evaluate 
the Veteran for possible gallbladder disease, which was not 
found on examination.  The physician noted that the Veteran 
was being treated with medications for pain but complained of 
no right upper quadrant tenderness at the time of the 
treatment.  No masses were noted, although the Veteran had 
some diffuse tenderness in the right lateral and lower 
quadrants.  The examiner further noted that the Veteran had 
earlier received gallbladder ultrasounds, computed tomography 
scans of the abdomen, and hepatobiliary iminodiacetic acid 
scans, as well as liver function testing, all of which 
returned normal results.  The physician found the Veteran to 
have no evidence of gallbladder disease and diagnosed pain of 
unclear etiology.  The Veteran was advised to follow up as 
needed.

Under 38 C.F.R. § 17.120, in order to be entitled to payment 
or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:  (a) the care and services rendered 
were either:  (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
Veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for any 
injury, illness, or dental condition in the case of a Veteran 
who is participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and (b) the services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) no VA or 
other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  If any one of the foregoing requirements is 
lacking, the benefit sought may not be granted.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).

In this case, the Board acknowledges that the Veteran has a 
total disability permanent in nature resulting from a 
service-connected disability.  As such, the Veteran does meet 
the criteria of 38 C.F.R. § 17.120(a).  However, the Court 
has observed that, given the use by Congress of the 
conjunctive "and" in the statute and regulation noted 
above, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  Thus, the 
Board turns to an analysis of whether the services in 
question were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.  

Upon review of the relevant evidence, the Board finds that 
they were not.  In particular, the Board finds that the care 
rendered by the private facility on September 28, 2005, was 
not for a medical emergency of such nature that delay could 
have been hazardous to the Veteran's life or health.  There 
is no indication from the claims folder that the Veteran's 
life or health was in danger; to the contrary, it was noted 
that even the Veteran had indicated that the pain for which 
he sought treatment had occurred for about a year.  There is 
no suggestion that the pain on September 28, 2005, was any 
different, such that a reasonable person would have 
contemplated an imminent or emergent situation, especially 
after having had the same problem with pain for so long.  
Moreover, the record contains a clinical review and 
assessment conducted by a VA reviewing physician in December 
2005, indicating that the treatment was not for a medical 
emergency.  The reviewer categorized the treatment instead as 
"subacute" and noted that the treatment visit resulted in a 
diagnosis only of abdominal pain..   The reviewer concluded 
that the Veteran's complaints were a non-emergent condition 
and that VA facilities were available.  Based on the 
foregoing, the Board concludes that the Veteran was not 
treated for a condition of such a nature that delay in 
seeking immediate medical attention would have been hazardous 
to life or health

Despite the Veteran's contentions to the contrary, there is 
no indication, even by the Veteran, that he was experiencing 
acute or severe symptoms that suggested that the absence of 
immediate medical attention would result in placing his 
health in serious jeopardy.  He was no doubt concerned about 
his recurring right upper quadrant pain, which had not been 
attributed to a definite diagnosis, but he experienced no 
symptoms of a nature to suggest that immediate medical 
attention was needed to forestall serious dysfunction.  
Consequently, the Veteran does not meet the criteria 
necessary for payment or reimbursement under this provision.  
As such, payment or reimbursement is not warranted for 
expenses incurred in conjunction with that treatment under 
38 U.S.C.A. § 1728.

When entitlement is not shown under 38 U.S.C.A. § 1728, in 
order to be entitled to reimbursement of the aforementioned 
medical expenses, the Veteran must meet the criteria 
enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law No. 106-
177.  The provisions of the Millennium Act became effective 
as of May 29, 2000.  To be eligible for reimbursement under 
this authority, the Veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2008).

In this case, the Veteran does not satisfy at least one of 
the requisite criteria set forth above, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted.  More specifically, 
the Board finds that the condition for which the Veteran was 
treated on September 28, 2005, did not constitute a medical 
emergency such that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  As discussed 
above, there is no indication in the record, even by the 
Veteran, that he was experiencing acute or severe symptoms 
that suggested that the absence of immediate medical 
attention would result in placing his health in serious 
jeopardy.  He was concerned about his recurring right upper 
quadrant pain, which had not been assigned a definite 
diagnosis by his VA physicians, but he experienced no 
symptoms of a nature that a reasonably prudent person would 
have concluded that immediate medical attention was needed to 
forestall serious dysfunction.  Consequently, the Veteran 
does not meet the criteria necessary for payment or 
reimbursement under this provision.

Because the Veteran does not meet one of the criteria under 
38 C.F.R. § 17.1002, reimbursement for unauthorized treatment 
is prohibited.  The Board need not address whether the 
Veteran meets any of the other criteria, as the failure to 
meet one of them precludes payment.  Id.  Accordingly, for 
the reasons stated above, reimbursement or payment for the 
Veteran's medical treatment on September 28, 2005, at 
Specialists in General Surgery at the Monticello-Big Lake 
Hospital, under the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002, must be denied.  

The Board has considered the Veteran's argument, as stated on 
multiple occasions, that he is entitled to a "second 
opinion" at VA expense regarding his claimed right upper 
quadrant pain under the "Disability Act of 1994," which the 
Board interprets as a reference to the Veterans Benefits 
Improvement Act of 1994.  In this regard, the Board notes 
only that it has reviewed the pertinent law, 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317, and finds nothing in those 
provisions that would require VA to pay for a "second 
opinion" absent prior authorization and/or emergent 
circumstances.  The Veteran is certainly free to seek a 
second opinion, but not at VA's expense.  The appeal must be 
denied. 

For all the foregoing reasons, the Board finds that the 
Veteran's claim for payment or reimbursement of medical 
expenses incurred September 28, 2005, at Specialists in 
General Surgery at the Monticello-Big Lake Hospital must be 
denied.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000, 17.1001, 17.1002 (2008).  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Payment or reimbursement of expenses incurred for medical 
services provided at Specialists in General Surgery at the 
Monticello-Big Lake Hospital on September 28, 2005, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


